 1   Andrew D. Skale (SBN 211096)
     adskale@mintz.com
 2   Ben L. Wagner (SBN 243594)
     blwagner@mintz.com
 3   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     3580 Carmel Mountain Road Suite 300
 4   San Diego, CA 92130
     Telephone: 858 314 1500
 5   Facsimile: 858 314 1501

 6   Attorneys for Plaintiff,
     ACORNS GROW INCORPORATED
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10

11   ACORNS GROW INCORPORATED,                           Case No. 3:18-cv-04643-JD
12                      Plaintiff,                         NOTICE OF VOLUNTARY
                                                           DISMISSAL WITHOUT
13          vs.                                            PREJUDICE PURSUANT TO FED.
                                                           R. CIV. P. 41 (a)(1)
14   ACORN MACHINE (US) INC.
                                                          The Hon. James Donato
15                      Defendant.
16

17          Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff, ACORNS
18   GROW INCORPORATED, provides notice that it voluntarily dismisses and hereby voluntarily
19   dismisses this action in its entirety, without prejudice.
20

21   DATED:       October 24, 2018                        Respectfully Submitted,
22                                                        MINTZ LEVIN COHN FERRIS
                                                          GLOVSKY AND POPEO PC
23
                                                          By:    /s/Andrew D. Skale
24                                                               Andrew D. Skale
                                                                 adskale@mintz.com
25                                                               Ben L. Wagner
                                                                 blwagner@mintz.com
26
                                                          Attorneys for Plaintiff
27                                                        ACORNS GROW INCORPORATED
28

                                                       -1-
                                                                              Case No. 3:18-cv-04643-JD
 1                                     CERTIFICATE OF SERVICE
 2           I, the undersigned, certify and declare that I am over the age of 18 years, employed in the

 3   County of San Diego, State of California, and am not a party to the above-entitled action.

 4           On October 24, 2018, I filed a copy of the foregoing document by electronically filing with

 5   the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 6   CM/ECF registered users.

 7           Executed on October 24, 2018, at San Diego, California.

 8
                                                            /s/Andrew D. Skale
 9                                                          Andrew D. Skale
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     82214417v.1
28
                                                      -1-
                                                                                 Case No. 3:18-cv-04643-JD
